Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
The claims 1-8 are allowed.  Specifically, the independent Claims 1 and 6-8 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1 and 6-8. Though the prior arts search,
a) Ghantous et al. (US 2019/0120910) disclose t Data collected over a range of frequencies in electrochemical impedance spectroscopy is commonly presented in a Bode plot or a Nyquist plot; the latter shows the value of the imaginary component of impedance as a function of the real component of impedance. FIG. 6 shows an example Nyquist plot for a lithium ion battery. a current-voltage plot for a lower frequency (large time constant) battery probing technique is depicted in the lower right portion of the figure. As shown, a positive charging pulse with a shallow edge (low slew rate) along with a low sampling rate produces data indicative of low frequency battery phenomena such as diffusion of ions in a solid-phase electrode. This is information associated with higher values of the real and imaginary components of impedance as illustrated in the corresponding Nyquist plot. A model may take any of various forms. In one example, 
b)Kozlowski et al. (US 2003/0184307) disclose In 1, s=J.omega. (.omega. is frequency in rad/s), R.sub..OMEGA. represents the electrolyte resistance, .theta. represents the charge transfer resistance, C.sub.DL represents the double layer capacitance, .sigma. represents the diffusion layer coefficient, and Z.sub.W represents the Warburg impedance. The double layer capacitance is a result of the ions in the electrolyte and the electrons in the electrode waiting to participate in the chemical reactions. The build up of these charged particles results in a charged layer (i.e. capacitance). The Warburg impedance is related to the mass transfer into the diffusion layer. The general solution of the Equation 1 can be found in the form of a Nyquist plot, as is well known in the electrical arts. Measurement signals 120 such as terminal voltages, cell voltages, load current, charging current, ambient temperature, battery surface temperature, terminal temperature, internal battery temperature, and impedance signals) are passed to a feature extraction processing algorithm 122, which generates a feature vector 124a and a feature flag 12b. The algorithm 122 may comprise one or more signal processing steps and data processing algorithms, for example as illustrated in FIG. 3. Data from the feature vector is passed to three predictive algorithms: a neural network, an ARMA algorithm, and a fuzzy logic algorithm. A method for determining a condition parameter of an electrochemical cell, such as in a battery, includes the step of obtaining condition data correlated with the condition parameter. Additionally, the method includes the step of providing the condition data to a plurality of prediction 
g) Hanif et al. (Determining Battery SoC Using Electrochemical Impedance Spectroscopy and the Extreme Learning Machine, IEEE, 2015).
 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 6: “estimate a full charge capacity of a target secondary battery from a Nyquist plot showing a result of measurement of an AC impedance of the target secondary battery by using the trained neural network model, the trained neural network model being a neural network model which has been trained based on Nyquist plots of a plurality of secondary batteries of which full charge capacity is within a reference range, the estimation device being configured to determine to which of a first group and a second group the target secondary battery belongs based on discriminant analysis, the discriminant analysis adopting at least one feature value extracted from the Nyquist plot of the target secondary battery as an explanatory variable, the first group being defined as a group of secondary batteries of which full charge capacity is within the reference range, the second group being defined as a group of secondary batteries of which full charge capacity is out of the reference range, and estimate a full charge capacity of the target secondary battery by using the trained neural network model ” 
Claim7: “obtaining a result of measurement of an AC impedance of the target secondary battery; and estimating a full charge capacity of the target secondary battery from a Nyquist plot showing the result of measurement of the AC impedance of the target secondary battery by using a trained neural network model, the trained neural network model being a neural network model which has been trained based on Nyquist plots of a plurality of secondary batteries of which full charge capacity is within a reference range; determining to which of a first group and a second group the target secondary battery belongs based on discriminant analysis, the discriminant analysis adopting a feature value extracted from the Nyquist plot of the target secondary battery as an explanatory variable, the first group being defined as a group of secondary batteries of which full charge capacity is within the reference range, the second group being defined as a group of secondary batteries of which full charge capacity is out of the reference range; and estimating a full charge capacity of the target secondary battery by using the trained neural network model when it is determined that the target secondary battery belongs to the first group.”
Claim 8: “estimating a full charge capacity of the target secondary battery from a Nyquist plot showing the result of measurement of the AC impedance of the target secondary battery by using a trained neural network model, the trained neural network model being a neural network model which has been trained based on Nyquist plots of a plurality of secondary batteries of which full charge capacity is within a reference range; determining to which of a first group and a second group the target secondary 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864